Exhibit 10.28
Description of Annual Incentive Bonus Plan for Fiscal Year 2009
     Through our annual incentive bonus plan, we seek to provide pay for
performance by linking incentive awards to company and business unit
performance.
     Key features of the bonus plan in fiscal 2009 are as follows:

  •   performance targets are based on key company and business unit financial
metrics     •   performance targets are measured on a quarterly basis in the
cases of the first two fiscal quarters and a quarterly and/or six month basis in
the cases of the third and fourth fiscal quarters     •   the financial goals
vary based on each executive’s responsibilities, with a substantial weighting on
business unit financial metrics for business unit executives     •   certain
performance measures are calculated on a non-GAAP basis and exclude after-tax
intangible amortization, stock-based compensation expense, gains and losses from
divestitures, and certain restructuring and other charges, subject to approval
of the Committee. We exclude these items in order to arrive at more meaningful
period-to-period comparisons of our ongoing operating results     •   bonuses
are based entirely on achievement of financial performance objectives; there is
no individual performance component     •   each executive’s target bonus is set
at a percentage of base salary, based on the level of the executive’s
responsibilities

  •   the CEO’s target bonus is set at 150% of base salary and the CFO’s target
bonus is set at 100% of base salary     •   for executives other than the CEO
and CFO, the target bonus is set at a range of between 60% and 80% of base
salary

  •   actual payouts for each bonus component generally range from 50% of target
to a maximum of 300% of target (200% in the cases of the CEO and CFO)     •  
for the third and fourth fiscal quarters, the plan provided a minimum payout of
50% of target for certain company financial metrics

